Sears, Justice,
concurring.
Without a doubt, former Judge James L. Brooks committed offenses totally unbefitting a lawyer, much less a judge. Further aggravating his crimes is the fact that he did so while occupying a position of considerable authority and utmost trust. For this Brooks has been rightfully condemned.
At this phase in the various proceedings that have been insti*585tuted against Brooks, however, it is the duty of this Court not to sit as a court of morality and inflict punishment on Brooks solely because of the nature of his offenses, but rather to muster the moral courage required to sit as a court of law and soberly determine the appropriate punishment based, not just on the nature of the offenses, but also on the particular facts of the case and the character and circumstances of the admitted perpetrator. See In the Matter of Dowdy, 247 Ga. 488, 493 (277 SE2d 36) (1981). In so doing, this Court must resist the temptation to abdicate our role as judges by allowing ourselves to focus only on the offenses for which Brooks has been convicted because the offenses happen to be currently sensitive either politically or socially. Judges must be strong enough and resilient enough to remain standing amidst the great tides and currents of public sentiment that often engulf our society when to do so is right.
To suspend Brooks from the practice of law for three years is the right thing to do.
Of course that does not mean that I cannot conceive of an instance in which a lawyer, particularly a judge, convicted of sexual battery should be disbarred for such conduct. However, in this case I believe that the majority is correct in light of the following:
1. Brooks was allowed to plead nolo contendere to sexual battery and has been sentenced to 36 months of probation;
2. The acceptance of Brooks’s nolo contendere plea was conditioned upon his leaving the superior court bench;
3. The acceptance of Brooks’s nolo contendere plea was conditioned upon his not seeking senior-judge status;
4. Brooks has been fined $3,000;
5. Brooks has been ordered to pay up to $2,800 in psychological counseling for the victims of his crimes;
6. Brooks is an elderly man who has practiced law in Georgia for over 40 years, during which time he had an unblemished disciplinary record, until now, of course;
7. Brooks’s crimes, although egregious, do constitute misdemeanors in this state, not felonies;
8. The record available to this Court for review reveals absolutely nothing about the particulars of Brooks’s various offenses; and
9. The review panel initially recommended a six-month suspension for Mr. Brooks, based on the same facts which ultimately led to its recommendation of disbarment.
The above punishment, plus a three-year suspension from the practice of law, would appear to impose a substantial and sufficient penalty, particularly in light of Brooks’s age and infirmities. From the facts that have been made available to us, there is little to justify taking the last vestige of professional dignity from Brooks. As offended as I am by the former Judge’s conduct, it is my view that the *586death knell of disbarment ought not toll for this man.